DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s response filed on 02/08/2022 has been entered and considered. Upon entering, Claims 1-3, 5, 8-12, 14, 17 and 18 have been amended; and claims 4, 6, 7, 13, 15, and 16 have been cancelled.
Response to Arguments
3.	Applicant’s arguments filed on 02/08/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 5, 8-12, 14, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wakamatsu (US 2009/0271047) in view of Low et al. (US 2012/0223590).
	Regarding claim 1, Wakamatsu teaches a method of controlling a power receiver (figs. 1-3: power receiving apparatus 200), the method comprising: transmitting, to a power transmitter (figs. 1-3: power transmitting apparatus 100), (see par. [0137]), a first message including a minimum voltage, a first voltage, and a second voltage that is between the minimum voltage and the first voltage (see fig. 2: S104, S120; and par. [0050], [0057-0058]); receiving a first level of power from the power transmitter (100), (see par. [0069]); transmitting, to the power transmitter (100), a second message including a third voltage measured at power receiver, and at least one of the modified first voltage, or the modified second voltage; and receiving a second level of power from the power transmitter, (see figures 2-5; and par. [0146-0148]).
However, Wakamatsu does not explicitly teach identifying a current temperature of the power receiver; identifying a modified first voltage or a modified second voltage, based on the identified current temperature.
Low teaches in decision block 1104, the temperature management circuitry 740 compares the measured temperature value to a threshold. If the measured temperature value is below the threshold, then the temperature management circuitry 740 may determine the most efficient operating voltage V.sub.rect (at the output of the rectifier 720) and nominal V.sub.out and I.sub.out (at the output of the DC-DC converter 722 for charging the battery) at the desired power as shown in block 1106. As described above, the actual adjustment of V.sub.rect may be accomplished by adjusting the drive voltage V.sub.D of the driver circuit 724. As such, the temperature management circuitry 750 may send a message via communication link 719 with information that the transmitter 704 may use to either increase or lower the drive voltage V.sub.d of the driver circuit 724, (see figures 7-11; and par. [0060-0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Low into the method of controlling a power receiver of Wakamatsu in order to deliver the desired power level at maximum efficiency.
Regarding claim 2, furthermore Wakamatsu discloses the method of claim 1, wherein the first message is transmitted through a periodic message or a non-periodic message, (see figure 2).
Regarding claim 3, furthermore Wakamatsu discloses the method, wherein the second voltage is a reference voltage of the power receiver (see par. [0130]), and the first voltage is a maximum value considering a circuitry on a power transmission line of the power receiver (see figure 15).
Regarding claim 5, furthermore Wakamatsu discloses the method, wherein the first level of power is determined by the power transmitter, based on information transmitted by each of a plurality of power receivers, (see par. [0044], [0050] and [0057-0058]; the power transmitting apparatus 100 can transmit power to each of a plurality of power receiving apparatuses).
Regarding claim 8, furthermore Wakamatsu discloses the method, wherein each of information transmitted by the plurality of power receivers comprises the first message including the minimum voltage, the first voltage, and the second voltage, (see par. [0044], [0050] and [0057-0058]; the power transmitting apparatus 100 can transmit power to each of a plurality of power receiving apparatuses).
Regarding claim 9, furthermore Wakamatsu discloses the method, wherein the second message is transmitted through a periodic message or a non-periodic message, (see figure 2).
Regarding claim 10, Wakamatsu teaches a power receiver (figs. 1-3: power receiving apparatus 200), comprising: a communication circuit (fig. 3: 202) configured to transmit, to a power transmitter (figs. 1-3: power transmitting apparatus 100), (see par. [0137]), a first message including a minimum voltage, a first voltage, and a second voltage that is between the minimum voltage and the first voltage (see fig. 2: S104, S120; and par. [0050], [0057-0058]); a power receiving resonator (fig. 5: resonance circuit 232) configured to receive a first level of power from the power transmitter (100), (see par. [0069]); and a controller (fig. 3: 216) configured to: control the communication circuit (202) to transmit, to the power transmitter (100), a second message including a third voltage measured at the power receiver, and at least one of the modified first voltage, or the modified second voltage, and control the power receiving resonator to receive a second level of power from the power transmitter, (see figures 2-5; and par. [0146-0148]).
However, Wakamatsu does not explicitly teach the controller configured to: identify a current temperature of the power receiver, identify a modified first voltage or a modified second voltage, based on the identified current temperature.
Low teaches in decision block 1104, the temperature management circuitry 740 compares the measured temperature value to a threshold. If the measured temperature value is below the threshold, then the temperature management circuitry 740 may determine the most efficient operating voltage V.sub.rect (at the output of the rectifier 720) and nominal V.sub.out and I.sub.out (at the output of the DC-DC converter 722 for charging the battery) at the desired power as shown in block 1106. As described above, the actual adjustment of V.sub.rect may be accomplished by adjusting the drive voltage V.sub.D of the driver circuit 724. As such, the temperature management circuitry 750 may send a message via communication link 719 with information that the transmitter 704 may use to either increase or lower the drive voltage V.sub.d of the driver circuit 724, (see figures 7-11; and par. [0060-0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Low into the power receiver of Wakamatsu in order to deliver the desired power level at maximum efficiency.
Regarding claim 11, furthermore Wakamatsu discloses the power receiver, wherein the first message is transmitted through a periodic message or a non-periodic message, (see figure 2).
Regarding claim 12, furthermore Wakamatsu discloses the power receiver, wherein the second voltage is a reference voltage of the power receiver (see par. [0130]), and the first voltage is a maximum value considering a circuitry on a power transmission line of the power receiver (see figure 15).
Regarding claim 14, furthermore Wakamatsu discloses the power receiver, wherein the first level of power is determined by the power transmitter, based on information transmitted by each of a plurality of power receivers, (see par. [0044], [0050] and [0057-0058]; the power transmitting apparatus 100 can transmit power to each of a plurality of power receiving apparatuses).
Regarding claim 17, furthermore Wakamatsu discloses the power receiver, wherein each of information transmitted by a plurality of power receivers comprises the first message including the minimum voltage, the first voltage, and the second voltage, (see par. [0044], [0050] and [0057-0058]; the power transmitting apparatus 100 can transmit power to each of a plurality of power receiving apparatuses).
Regarding claim 18, furthermore Wakamatsu discloses the power receiver, wherein the second message is transmitted through a periodic message or a non-periodic message, (see figure 2). 
        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/           Examiner, Art Unit 2836                                                                                                                                                                                             /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836